IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45230

STATE OF IDAHO,                                 )    2018 Unpublished Opinion No. 354
                                                )
       Plaintiff-Respondent,                    )    Filed: February 13, 2018
                                                )
v.                                              )    Karel A. Lehrman, Clerk
                                                )
KELLY HORNBECK,                                 )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum period of
       confinement of three years, for possession of controlled substance
       (methamphetamine), affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Kelly   Hornbeck     pleaded    guilty   to    possession   of   a   controlled   substance
(methamphetamine), Idaho Code § 37-2732(c). The district court imposed a unified seven-year
sentence, with three years determinate. Hornbeck appeals, contending that her sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hornbeck’s judgment of conviction and sentence are affirmed.




                                                   2